July 8, 1908. The opinion of the Court was delivered by
The plaintiffs began their action on the 16th day of January, 1906, and in their complaint allege: that they are the owners and entitled to one hundred and forty-one and one-half acres of land, situate in Florence county, in said State, and bounded on the northeast by Georgetown road; on the southeast by lands of P.I. Bostick, and on the southwest and northwest by lands known as the Mary J. McWhite estate lands; and that the defendants are in possession and refuse to yield possession to the plaintiffs.
In due time the defendants answered, denying each and every allegation of the complaint in, and praying that the same be dismissed, with costs.
The case came on to be heard at the March term, 1907, of the Court of Common Pleas, for Florence county, before Judge J.C. Klugh and a jury; after hearing the testimony and the charge by his Honor, the jury rendered a verdict for the defendants. Whereupon, the plaintiffs appealed to this Court upon eleven exceptions. We will now consider those exceptions. Let the exceptions be reported.
The first, fifth, ninth and tenth will be considered together, as they relate to the same subject.
It seems that Capt. B.B. McWhite, of Florence county, was so unfortunate, in 1871, as to have recovered against him a judgment for the sum of one thousand, three hundred and fifty-one and 42-100 dollars, and that he secured a hosted in lands were sold by the sheriff.
By the return of the commissioners the homestead admeasured to Captain McWhite was the little swamp tract, containing three hundred acres, and a tract of one hundred *Page 478 
and forty-one and one-half acres carved out of what was known as the river tract.
In 1874 Captain McWhite acquired from Tom McWhite a tract of six hundred and seventy-eight acres.
In 1884 Captain McWhite applied to the Dundee Mortgage and Trust Investment Company for a loan of $2,500, and gave a mortgage on three tracts of land to secure said loan, and as the first step in said transaction he made out a written application, wherein he stated he owned three tracts of land and no other, and accompanying this application, he showed a rough plat, which represented the three tracts to be entirely separate and distinct. The blue print accompanying (page 110, of the "Case") is an exact copy of this plat, made on the 12th day of April, 1884, which was as follows: No. 1, containing 678 acres, bounded north by Bragdon's land; south by W.M. McNeill and Bardin lands; east by Baisin lands; west by B.D. Poston's. No. 2, 500 acres, north by H. Bartell; south by Thomas Johnson; east by Belin; west by Altman and Edwards. No. 3, 147 acres, north by a part of last described land, also east and west; south by P.I. Bostick. Under a decree of foreclosure these three tracts of land were sold and bid in by the Atlantic Coast Lumber Company. The Atlantic Coast Lumber Company was subsequently reorganized as the Atlantic Coast Lumber Corporation, and on the 6th day of June, 1905, this latter company conveyed the lands acquired at the McWhite sale to the plaintiffs, S.A. Munn and Walter Cain.
In the deed to Messrs. Munn and Cain, Nos. 1 and 2 are described as in the McWhite mortgage, and tract No. 3 as follows: "All that certain tract of land situated in the County of Florence and State of South Carolina, containing 147 acres, more or less, and bounded on the north by the estate of Mary J. McWhite; on the east by lands of Mary J. McWhite; on the south by P.I. Bostick, and west by lands of the estate of Mary J. McWhite." The blue print, at page *Page 479 
102, is a copy of this plat, and the acreage is shown to be 141 1/2 acres.
After purchasing the lands Messrs. Munn and Cain obtained possession of tracts Nos. 1 and 2, but the defendants refused to give them possession of tract No. 3. This refusal leads to the present trial. At the trial it developed that defendants contended: first, that when plaintiffs obtained possession of the Tom McWhite and the home or Little Swamp tract they had obtained possession of all the land they had purchased, for the reason that the home tract consisted of the home tract proper and the tony Mitchell tract — this last tract being tract 3, described in the McWhite mortgage and the subsequent deed from McCown, clerk to Atlantic Coast Lumber Company. The second position is that this was not the tract intended and the description was too indefinite to convey anything.
Plaintiffs, on the other hand, insisted that tract No. 3, as purchased by them, was a portion of the River tract, set apart to Captain McWhite as part of his homestead, and that the description as being bounded "north by part of the last described tract; bounded east and west by the same tract," was erroneous if by the "last described tract" was meant the home or Little Swamp tract immediately preceding it in the description, as that tract of land was several miles away. Now the question occurs, was the ruling of the Circuit Judge correct when he refused to allow in evidence the application and rough plat accompanying said application by Capt. B.B. McWhite to secure a loan of $2,500 from the Dundee Mortgage and Trust Investment Company, when it was in proof that the said B.B. McWhite was in possession of the said three tracts of land at the time his loan was granted by the Dundee company, and in which application of Capt. B.B. McWhite, it is stated by him that all of the lands he owned in the world were included in his application for said loan? Now it must be remembered that the defendants were privies in blood and in estate of said B.B. McWhite, that his representation in relation to said *Page 480 
lands were made while he was the owner and in possession of the same.
The ambiguity was a latent ambiguity arising in the language, "north by part of last described tract, east and west by same described tract," and it was admissible to show that the true meaning of such language by Captain McWhite was not to deny his statements by deed or otherwise. The latter could not have been done. This Court held in Jennings
v. Talbert, 77 S.C. 454, 58 S.E., 420, that testimony might be introduced to show the true meaning of a latent ambiguity, and that such testimony was by parol. See also the cases 17th Cyc., 678; Willis v. Hammond, 41 S.C. 163,19 S.E., 310; Bickley v. Bank, 43 S.C. 535, 21 S.E., 886;Alexander v. McDaniel, 56 S.C. 250, 34 S.E., 405; Rapley
v. Klugh, 40 S.C. 145, 18 S.E., 680; Colvin v. Oil Co.,66 S.C. 68, 44 S.E., 380; Bruce v. Moon, 57 S.C. 60,35 S.E., 45. And in Renwick v. Renwick, 9 Rich., 53, it is held: "The declaration of parties may be given in evidence against their subsequent grantees." Westbury v. Simmons,57 S.C. 471, 35 S.E., 764. The Circuit Judge was, therefore, in error when he refused to allow the testimony referred to. We sustain these exceptions (first, fifth, ninth and tenth).
We will now consider the second, third and fourth exceptions. The Circuit Judge allowed one A.A. Myers, over the objection of plaintiffs, to testify that the Dundee company bought the land in question and sent a man from Columbia, who inspected the three tracts. This was in contradiction of deeds and transaction and maps, made by B.B. McWhite, there being no testimony except the said Myers' declaration that said Dundee Mortgage and Trust Investment Company had ever purchased the land in question or that any agent of theirs and ever inspected said lands, there being no evidence that the said Dundee company became the said purchasers or had any agent except, as Myers declared, said agent so represented himself. This conduct on the part of the Circuit *Page 481 
Judge was calculated to throw a cloud on plaintiff's rights by misleading the jury as to any such facts. These exceptions are sustained (second, third and fourth).
Sixth: We think that the language chosen by the Circuit Judge in his charge to the jury, herein referred to, was erroneous, for in a trial of an issue as to title to land we are not compelled to resort simply to the terms of the deed, otherwise a latent ambiguity could not be explained. The description here referred to is as follows: "Tract No. 3, bounded north by lands of last described tract, east and west by same described tract, and on the south by lands of Paul I. Bostick." There is no ambiguity on the face of this description, but when an attempt to locate the subject matter is made an ambiguity is raised; according to all the authorities such ambiguity can be explained by extrinsic evidence. This exception is, therefore, sustained (sixth).
Seventh and Eighth: We have already held that a latent ambiguity in a description may be removed by extrinsic evidence; certainly the holding of the Judge to the contrary would nullify such effort, unless it could be made to include the land sued for. With regard to the distinctions in reference to courts in law and equity, in regard to testimony the true equity is to reach the intention, and such intention may be arrived at by any competent testimony; so far as the same affects ambiguity, that is latent. The recent case ofMcCreery v. Coggeshell, 74 S.C. 42, shows that the different between intention in courts of law and equity do not exist. These exceptions are sustained (seventh and eighth).
Eleventh: While it is true that in a case affecting title as defendant may show as many claims as he can to defeat plaintiff's title, yet a deed made by B.B. McWhite could not affect the question of plaintiffs' title, as Captain McWhite had no right to convey it except in subordination, and it was uncontradicted that the land so far as B.B. McWhite was concerned was sold in order to pay *Page 482 
off, as far as could be, a mortgage debt which he himself had contracted, the admission of such testimony was not competent, and this exception is sustained (eleventh).
It is the judgment of this Court, that the judgment of the Circuit Court should be reversed, and a new trial granted.
MESSRS. JUSTICES GARY, JONES and WOODS concur in theresult.